IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-654

                                         No. COA22-218

                                      Filed 4 October 2022

     Wake County, Nos. 17CRS1875, 21CRS203531

     STATE OF NORTH CAROLINA

                  v.

     ALJARIEK FREEMAN, Defendant.


           Appeal by defendant from judgment entered 30 September 2021 by Judge

     Keith O. Gregory in Wake County Superior Court. Heard in the Court of Appeals 23

     August 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Joseph R.
           Shuford, for the State-appellee.

           Dysart Willis, by Andrew Nelson, for defendant-appellant.


           GORE, Judge.


¶1         Defendant petitions for writ of certiorari claiming the trial court erred during

     sentencing by not finding two mitigating factors supported by uncontradicted and

     credible evidence to mitigate his sentence on one count of robbery with a dangerous

     weapon and one count of conspiracy to commit robbery with a dangerous weapon.

     Defendant is limited to petitioning for writ of certiorari since he has no right of appeal

     under Section 15A-1444 of the North Carolina General Statutes. For the following

     reasons, we deny defendant’s petition for writ of certiorari and dismiss the appeal.
                                       STATE V. FREEMAN

                                        2022-NCCOA-654

                                       Opinion of the Court



                                                 I.

¶2         Defendant was involved in a robbery on 10 December 2016.             During the

     robbery, one of defendant’s co-conspirators shot a drug dealer in the back of the head,

     killing him. Defendant pled guilty to two offenses: (1) robbery with a dangerous

     weapon, and (2) conspiracy to commit robbery with a dangerous weapon. Defendant

     agreed to testify for the State against his co-conspirator and cooperated accordingly.

     On 28 January 2021, defendant was charged with two counts of trafficking heroin

     and pled guilty to both on 8 July 2021.

¶3         Defendant was set for sentencing on all four offenses on 9 September 2021, but

     he failed to appear. Defendant’s prior record was a level III due to prior convictions

     in multiple counties during 2014, 2016, and 2017. On 30 September 2021, at the

     rescheduled sentencing hearing, the State agreed defendant cooperated by testifying

     against his co-conspirator at the co-conspirator’s first-degree murder trial. Defendant

     requested the trial court mitigate his sentence based upon his cooperation with the

     State. The trial court considered the evidence of mitigating factors and chose to

     sentence defendant within the presumptive range for the two robbery convictions.

     The State and defendant stipulated that defendant agreed to provide substantial

     assistance to the Raleigh Police Department after pleading guilty to the trafficking

     charges. The trial court took this substantial assistance into account and issued a

     reduced sentence for defendant of 41 to 59 months rather than 70 to 93 months.
                                         STATE V. FREEMAN

                                           2022-NCCOA-654

                                          Opinion of the Court



     Because defendant pled guilty to all his charged offenses, he has no right to appeal

     unless his petition for writ of certiorari is granted. Defendant orally appealed in open

     court.

                                                    II.

¶4            Defendant claims he has a meritorious issue that deserves this Court’s

     consideration such that we should grant his petition for writ of certiorari.           We

     disagree.

¶5            Under Section 15A-1444, a defendant who enters a guilty plea is only entitled

     to appeal of right when the minimum sentence handed down does not fall within the

     presumptive range based upon defendant’s prior record and offense class. N.C. Gen.

     Stat. § 15A-1444(a1) (2021). Otherwise, the defendant has no right of appeal and is

     limited to petition for review via writ of certiorari for any sentencing issue. Id. “A

     petition for the writ must show merit or that error was probably committed below. . .

     . Certiorari is a discretionary writ, to be issued only for good and sufficient cause

     shown.” State v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959). “A trial court’s

     weighing of mitigating and aggravating factors will not be disturbed on appeal absent

     a showing that there was an abuse of discretion.” State v. Rogers, 157 N.C. App. 127,

     129, 577 S.E.2d 666, 668 (2003).

¶6            In claiming a meritorious issue for appeal, defendant cites to State v. Jones, for

     the proposition that a sentencing judge errs “if he fails to find a statutory factor when
                                       STATE V. FREEMAN

                                         2022-NCCOA-654

                                        Opinion of the Court



     evidence of its existence is both uncontradicted and manifestly credible.” 309 N.C.

     214, 220, 306 S.E.2d 451, 456 (1983). However, this statement made by our Supreme

     Court was to give effect to the Fair Sentencing Act, which has since been repealed.

     See N.C. Gen. Stat. § 15A-1340.1 to 15A-1340.7, repealed by Structured Sentencing

     Act, ch. 538, sec. 14, 1993 N.C. Sess. Laws 2298, 2318. The Structured Sentencing

     Act replaced the Fair Sentencing Act and under the Structured Sentencing Act, “[t]he

     court shall make findings of the aggravating and mitigating factors present in the

     offense only if, in its discretion, it departs from the presumptive range of sentences .

     . . .” N.C. Gen. Stat. § 15A-1340.16(c) (2021). This is the case “even if the evidence of

     mitigating factors is uncontroverted.” State v. Garnett, 209 N.C. App. 537, 550, 706

     S.E.2d 280, 288 (2011); see State v. Dorton, 182 N.C. App. 34, 43, 641 S.E.2d 357,

     363, disc. rev. denied, 361 N.C. 571, 651 S.E.2d 225 (2007) (Mem.) (“[T]he court did

     not err by declining to formally find or act on defendant’s proposed mitigating factors,

     regardless whether evidence of their existence was uncontradicted and manifestly

     credible.”).

¶7          Although defendant may have presented sufficient evidence of mitigating

     factors, the trial court, in its discretion, could refuse to mitigate the sentence.

     Defendant presented sufficient evidence of mitigating factors 7 and 11 under Section

     15A-1340.16(e), of which the State agreed. See N.C. Gen. Stat. § 15A-1340.16(e)

     (2021). The trial court considered the evidence and the mitigating factors but, in its
                                        STATE V. FREEMAN

                                         2022-NCCOA-654

                                        Opinion of the Court



     discretion, chose to sentence defendant in the presumptive range.          Defendant

     received an active sentence for the first robbery count within the presumptive range

     of 84 months minimum to 113 months maximum, and for his second conspiracy to

     commit robbery count, a sentence within the presumptive range of 33 months

     minimum to 52 months maximum. See N.C. Gen. Stat. § 15A-1340.17(c) (2021).

     Because the trial court sentenced defendant within the presumptive range, as this

     Court has stated many times, it was not required to find mitigating factors or

     sentence defendant to a mitigated sentence. See State v. Ramirez, 156 N.C. App. 249,

     258–59, 576 S.E.2d 714, 721 (2003) (“Since the court may, in its discretion, sentence

     defendant within the presumptive range without making findings regarding proposed

     mitigating factors, we hold the trial court did not err by sentencing defendant within

     the presumptive range without making findings as to this mitigating factor.”); State

     v. Taylor, 155 N.C. App. 251, 267, 574 S.E.2d 58, 69 (2002); State v. Campbell, 133

     N.C. App. 531, 542, 515 S.E.2d 732, 739 (1999).

¶8          Accordingly, because defendant fails to show a meritorious claim or that the

     result would probably be different, defendant does not meet the standard for granting

     petition for writ of certiorari.
                                       STATE V. FREEMAN

                                         2022-NCCOA-654

                                        Opinion of the Court



                                                  III.

¶9         Defendant’s petition for writ of certiorari on the sole issue of sentencing error

     due to mitigating factors is denied with prejudice.        For the foregoing reasons,

     defendant’s petition for writ of certiorari is denied and his appeal is dismissed.



           DISMISSED.

           Judges DILLON and CARPENTER concur.